          Case 2:17-cv-02674-DWL Document 74 Filed 10/30/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Fernando Gastelum,                               No. CV-17-02674-PHX-DLR
10                  Plaintiff,                        ORDER
11   v.
12   8617 Black Canyon Highway LLC,
13                  Defendant.
14
15
16            The Court has reviewed the parties’ Stipulation for Dismissal with Prejudice.
17   (Doc. 72.) For good cause shown,
18            IT IS ORDERED that this action and all claims the parties asserted against one
19   another are dismissed with prejudice, with each party to bear its own attorneys’ fees and
20   costs.
21            Dated this 29th day of October, 2018.
22
23
24
25
                                                  Douglas L. Rayes
26                                                United States District Judge
27
28
